           Case 1:20-cr-00056-PAC Document 40
                                           22 Filed 04/23/20
                                                    03/10/20 Page 1 of 1




                                 XUE & ASSOCIATES, P.C.
                                   1 SCHOOL STREET, SUITE 303A
                                       GLEN COVE, NY 11542
                                        PHONE: (516) 595-8887
                                      FACSIMILE: (212) 219-2276

 BENJAMIN B. XUE                                                                   MICHAEL S. ROMERO
 MEMBER OF NY & NJ BARS                                                            MEMBER OF NY BAR




                                                             March 9, 2020

Via ECF
Honorable Judge Paul A. Crotty, U.S.D.J.
Daniel Patrick Moynihan                                                   4-23-2020
                                                                          The withdrawal is
United States Courthouse                                                  granted. SO
500 Pearl Street                                                          ORDERED.
New York, NY 10007


                 Re:      Letter Motion to Withdraw as Counsel
                          USA v. Zhen et al.
                          Case No.: 1:20-cr-00056-PAC


Dear Judge Crotty:

        This firm represents Defendant Dacheng Zhen (“Defendant”) in the above-referenced

matter. The undersigned writes to you to respectfully request to withdraw as counsel for

Defendant.

        Defendant has retained Barry Zone, Esq. of Moses & Singer LLP to represent his

interests going forward. A Notice of Appearance by Barry Zone, Esq on behalf of Defendant has

been filed (Dkt. No. 18). No party will be prejudiced if this motion is granted.

        Thank you for your time and consideration in this matter.


                                                             Respectfully submitted,

                                                             /s/ Benjamin B. Xue
                                                             Benjamin B. Xue
